1

2

3
                                                                       JS-6
4

5

6

7

8
                                 UNITED STATES DISTRICT COURT
9
                               CENTRAL DISTRICT OF CALIFORNIA
10

11
     MOHAMED IBRAHIM,                      )    Case No. CV 17-8727 FMO (RAOx)
12                                         )
                      Plaintiff,           )
13                                         )
                v.                         )    JUDGMENT
14                                         )
     S & A CAPITAL PARTNERS, INC., et al., )
15                                         )
                      Defendants.          )
16                                         )

17         IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.

18

19   Dated this 12th day of October, 2018.

20

21                                                                    /s/
                                                            Fernando M. Olguin
22                                                       United States District Judge

23

24

25

26

27

28
